Third District Court of Appeal
                             State of Florida

                         Opinion filed July 27, 2016.

                             ________________

                              No. 3D16-0875
                        Lower Tribunal No. 12-15333
                            ________________


                            B.V., the mother,
                                 Appellant,

                                     vs.

              Department of Children & Families, et al.,
                                 Appellees.



      An Appeal from the Circuit Court for Miami-Dade County, Martin Zilber,
Judge.

     Eugene F. Zenobi, Criminal Conflict and Civil Regional Counsel, Third
Region, and Kevin Coyle Colbert, Assistant Regional Counsel, for appellant.

      Karla Perkins, Appellate Counsel for Department of Children & Families;
Laura J. Lee (Sanford), Appellate Counsel for Guardian ad Litem Program, for
appellees.


Before SHEPHERD, ROTHENBERG and LOGUE, JJ.

     SHEPHERD, J.
                            CONFESSION OF ERROR

      Based on the Department of Children and Families’ commendable

confession of error, and our independent review of the record, we reverse and

remand this case for the trial court to make specific findings of fact in its

permanent guardianship order, stating the reasons why the child’s mother is not fit

to care for the child and why reunification is not possible, as required under section

39.6221(2)(a) of the Florida Statutes (2015).




                                          2